Citation Nr: 0637771	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-41 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for sinusitis including 
as secondary to service connected bronchitis.

2.  Entitlement to a rating in excess of 30 percent for 
bronchitis with bronchiectasis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to September 1968.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision of the Department of Veterans 
Affairs (VA)  Newark, New Jersey Regional Office (RO) that 
denied a rating in excess of 30 percent for bronchitis and 
from an October 2004 rating decision of the Philadelphia, 
Pennsylvania RO that denied service connection for sinusitis.  
The case is under the jurisdiction of the Philadelphia RO and 
a Travel Board hearing was held there before the undersigned 
in January 2006.    

The entitlement to a rating in excess of 30 percent for 
bronchitis with bronchiectasis is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The veteran will be notified if any action is required on his 
part.  


FINDINGS OF FACT

It is not shown that sinusitis became manifest in service, or 
is related to the veteran's service, or to service connected 
bronchitis with bronchiectasis.  


CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107  (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for service 
connection.  A June 2003 letter from the RO explained what 
the evidence needed to show to substantiate the claim for 
service connection.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to support his claim with 
appropriate evidence and to ensure that the RO received all 
requested records not in the possession of a Federal 
department or agency.  A subsequent March 2004 letter advised 
the veteran to submit any evidence or information that he 
thought would support his claim.  This was essentially 
equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The October 2004 rating 
decision and a December 2004 statement of the case (SOC) 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.   
Although the veteran was not provided notice regarding 
criteria for rating sinusitis and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
such notice would only be relevant if the benefit sought was 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board notes that the RO had a heightened duty to assist 
as the veteran's claims file was previously lost.  The RO met 
this duty by obtaining all available service medical records 
and by rebuilding the veteran's claims file to the extent 
possible.  The veteran was provided with a VA medical 
evaluation in July 2003.  In addition, following the January 
2006 hearing the record was held open to afford the veteran 
the opportunity to submit additional evidence of a nexus 
between his bronchitis/bronchiectasis and his sinusitis.  
However, no such evidence was received.  The veteran has not 
identified any outstanding evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The available service medical records do not reveal any 
treatment, diagnosis or complaints of sinusitis.  On August 
1968 separation examination the sinuses were found to be 
normal, and in an August 1968 report of medical history at 
separation he specifically indicated that he had no current 
or prior sinusitis or any ear, nose and throat trouble.    

A November 2002 private examination report from Dr. R shows a 
diagnosis of chronic sinusitis and nasal polyposis.  The 
veteran reported some facial pressure bilaterally and long-
term rhinorrhea and post nasal drip to some degree.  

A February 2003 letter from Dr. A, a private pulmonologist 
indicates that he had been caring for the veteran for two and 
one half years and had made diagnoses of bilateral 
bronchiectasis and chronic sinusitis, which had complicated 
the bronchiectasis.  The sinusitis was not related to chronic 
bronchitis, which was misdiagnosed, and actually was chronic 
bronchiectasis.  It was obvious to Dr. A that the veteran's 
lower airway could not be controlled unless there was 
complete control of his upper airway.  

An April 2003 letter from Dr. A indicates that the veteran's 
chronic sinusitis was one of the most likely etiologies for 
his bilateral bronchiectasis in addition to the chronic 
infections he had in the past.  In another April 2003 letter 
Dr. A indicated that he had dictated an April 2003 letter to 
VA, "in reference to his chronic sinusitis predating his 
bronchiectasis."

An April 2003 private sinus CT examination showed mild 
chronic frontal sinusitis, increased since prior January 2003 
study, moderate chronic ethmoid sinusitis, increased since 
the prior study, and minimal right and severe left chronic 
maxillary sinusitis, progressed from the prior study.  
  
In his May 2003 claim the veteran stated that his pulmonary 
specialist had informed him that his chronic sinus condition 
likely precipitated and co-existed with his bronchial problem 
while he was on active duty.  

A May 2003 private surgery record shows that the veteran 
received a right anterior ethmoidectomy, a right middle 
meatal antrostomy with removal of tissue and excision of 
nasal polyps.  The postoperative diagnoses were right nasal 
mass and sinusitis. 

On July 2003 VA examination the examiner found that the 
veteran had a medical history of polyposus, vasomotor 
reaction and also some allergic sinus symptoms.  He also 
found that the veteran's sinusitis coexisted with, but did 
not precipitate, his bronchial condition.  The veteran 
reported that his medical history started in November 1965 in 
basic training when he had an acute sinusitis infection that 
moved into his chest.  Since then he has had chronic 
sinusitis on and off.  

A July 2003 letter from a friend of the veteran indicates 
that he had always been healthy growing up but that after he 
returned home from the military, his nose was always running, 
dripping down his throat making him cough, and he constantly 
complained of sinus headaches.  

A July 2004 letter from Dr. R indicates that the veteran had 
been under Dr. R's care for chronic sinusitis since November 
2002.  The veteran had clearly had the problem for many years 
dating back to his diagnosis of bilateral bronchiectasis many 
years prior.  Dr. R had followed the veteran regularly for 
sinusitis, which did seem to contribute to his overall 
pulmonary condition.  He was currently doing well from a 
sinus viewpoint but required follow-up care for his polypoid 
changes.      

A September 2004 VA medical opinion found that there was no 
relationship between sinusitis and bronchitis. 

At the January 2006 Travel Board hearing the veteran 
testified that he did not recall whether he was treated 
specifically for his sinuses in service.  He did indicate 
that he always had a runny nose and his sinuses would drip.  
It seemed like every time he got a cold, it would start out 
as a head cold and then move to the chest.  He was then 
treated for the chest condition, including a six month period 
of hospitalization beginning in February 1967 involving three 
hospitals in Germany and Walter Reed.
The veteran also noted that Dr. A had advised him to apply 
for service connection for his sinusitis because it was most 
likely that his sinuses precipitated his lung infection.     

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is clearly documented by the medical evidence of record 
that the veteran has sinusitis.  However, the evidence does 
not show that the current sinusitis became manifest in 
service or is related to service or was caused or aggravated 
by service connected bronchitis/bronchiectasis.  The veteran 
himself has offered somewhat conflicting reports on the 
alleged presence of sinusitis in service, indicating at his 
January 2006 hearing that he did not recall any specific 
treatment for his sinuses in service (although he did 
experience runny nose and post nasal drip in cold weather), 
while reporting on July 2003 VA medical examination that he 
had had an acute sinus infection in basic training in 
November 1965 and since then has had chronic sinusitis on and 
off.  [This latter statement is in direct conflict with his 
report of medical history at separation when he denied no 
sinusitis or ear, nose and throat trouble].  Given the lack 
of any documentation of record of medical treatment in 
service for sinusitis, the veteran's specific report at 
separation that he had not had any prior or current problems 
with sinusitis, and his later, inconsistent reports regarding 
the alleged onset of sinusitis, the Board finds that the 
preponderance of the evidence is against finding that 
sinusitis became manifest in service.  

The evidence of record also does not show the veteran's 
sinusitis is related to his service or to service connected 
bronchitis/bronchiectasis.  Although Dr. A has indicated both 
that the veteran's sinusitis predated his bronchiectasis and 
that chronic sinusitis was one of the most likely etiologies 
for the bilateral bronchiectasis (and the July 2003 VA 
examiner found that that the sinusitis "coexisted" with the 
bronchial condition), neither physician has identified any 
symptoms of sinusitis in service or opined that the veteran's 
sinusitis was caused or aggravated by his service connected 
bronchitis/bronchiectasis.  Significantly, evidence that a 
nonservice disability caused or aggravated a service 
connected disability does not support a claim of secondary 
service connection.  See 38 C.F.R. § 3.310.  Also, a 
September 2004 VA medical opinion specifically found no 
relationship between sinusitis and the service connected 
bronchitis.  Additionally, it is noteworthy that the opinions 
of July 2003 VA examiner and Dr. A regarding the onset of 
sinusitis appear to be based solely on the veteran's 
inconsistent self-reports that he had sinusitis in service, 
which are not supported by contemporaneous records.   
Consequently, these opinions lack probative value.  See 
Leshore v. Brown 8 Vet. App. 406 (1995).   

While the veteran may believe that his current sinusitis is 
related to service or to his service connected 
bronchitis/bronchiectasis, because he is a layperson, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As the evidence of record does not establish that sinusitis 
became manifest in service or that it is related to service 
or to service connected bronchitis/bronchiectasis, the 
preponderance of the evidence is against this claim and it 
must be denied.            


ORDER

Service connection for sinusitis is denied.   


REMAND

At his January 2006 Board hearing the veteran reported that 
his service connected bronchitis/bronchiectasis had increased 
in severity since his last VA examination.   As the last 
examination was in February 2005 and apparently did not 
encompass a review of the claims file, a remand is necessary 
to afford the veteran with a contemporaneous VA examination 
to assess the current severity of the disability.  

Later in January 2006, while the record was held open an 
additional 60 days, the veteran submitted letters from his 
employer and his physician.  The letter from the employer 
indicated that the veteran worked from home approximately 60-
65 days in 2004 and approximately 55 days in 2005, and that 
during his periods of infection his ability to earn 
commissions was greatly diminished.  The letter from the 
physician indicated that the veteran's bronchiectasis 
required frequent extended periods of antimicrobial therapy; 
that the veteran required daily nebulizer treatments, 
postural drainage and chest physical therapy; and that if the 
veteran did not work from home, the physician was not sure 
that he would be able to comply with the rigors of the office 
setting.  Given that the RO has not reviewed this additional 
evidence, that it is clearly pertinent to the veteran's claim 
and that the veteran has not waived RO review, a remand is 
necessary also to allow for such review.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to identify all 
sources of treatment or evaluation he has received for 
bronchitis/bronchiectasis since January 2004.  The RO 
should then, with the veteran's cooperation, secure 
copies of complete records of the treatment or 
evaluation (not already of record) from all sources 
identified, to specifically include all available 
prescription orders.  

2.  The RO should arrange for the veteran to be examined 
by a specialist to determine the current severity of his 
bronchitis/bronchiectasis disability.  The veteran's 
claims folder must be reviewed by the examiner (who 
should have available the criteria for rating bronchitis 
and bronchiectasis) in conjunction with the examination.  
Any indicated tests (specifically including pulmonary 
function tests) should be performed and the examiner 
should note the number of days of incapacitating 
episodes of infection (i.e. episodes of infection 
requiring bedrest and treatment by a physician) in the 
past year; the extent of antibiotic usage in the past 
year; and any anorexia, weight loss or frank hemoptysis.

3.  The RO should then readjudicate this claim.  If it 
remains denied, the RO should issue an appropriate 
supplemental SOC and provide the veteran and his 
representative the opportunity to respond.  The case 
should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified.          
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 


requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


